DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Savian et al. (US 2016/0009395).
Regarding independent claim 1: Savian teaches an aircraft (abstract) including: 
a cabin (such as shown in fig. 2), inside which a floor (visible in fig. 13) is installed, and 
at least one arranging module (such as fig. 20: lavatory monument 70) fixed solely to the floor (no other attachments are disclosed) and which includes: 
a front wall (76), a rear wall (28), a port-side wall (31) and a starboard-side wall (26) rigidly connected to one another (¶ 113), wherein the port-side and starboard-side walls each have a door (40), 
a roof (86) fixed to each of the front, rear, port-side and starboard-side walls (¶ 114), 
a deck (81) fixed to each of the front, rear, port-side and starboard-side walls, and 
a separating system (wall 56) configured to separate an internal volume of the arranging module into two volumes (52 and 54), each being accessible through one of the doors (fig. 20), wherein the separating system includes a separating wall fixed to the roof, to the deck, and to the front and rear walls (see fig. 20, ¶ 113), and wherein the separating wall comprises: 
at a bottom part, a lower bar (such as in fig. 23A: the wall shown beneath sink module 41) which extends between the front wall and the rear wall and which is fixed to the deck, to the front wall and the rear wall (¶ 115: alcove 38 is generally the same across embodiments), 
at a top part, an upper panel (such as in fig. 23A: wall behind mirror module 46) which extends between the front wall and the rear wall and which is fixed to the roof, to the front wall and the rear wall (see fig. 20: the wall of alcove 38 in fig. 23A corresponds to wall 56a or 56c in fig. 20 and extends between 28 and 76), and 
two openings (fig. 20: an opening at each alcove 38) placed between the lower bar and the upper panel, 
wherein the separating system includes two shells (fig. 20: two alcoves 38), 
wherein one of the shells (56c) is positioned in one of the volumes facing one of the openings (in volume 52 facing port) and is fixed to the separating wall (at 56b) and to the front wall (76), and the other shell (56a) is positioned in the other volume facing the other opening (in volume 54 facing starboard) and is fixed to the separating wall (at 56b) and to the rear wall (28), and 
wherein each shell has an indentation (the alcove 38) which extends the opening facing which said shell is fixed, such as to create a recess which is produced in the volume in which said shell is positioned and which can be accessed through the opening from the other volume (fig. 20: the bottom alcove 38 is positioned in and creates a recess in volume 54 and faces towards the opening through which it may be accessed from volume 52; similarly the alcove 38 above the bottom is positioned in volume 52 and faces an opening through which it may be accessed from volume 54).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savian in view of Bock et al. (US 7,934,679).
Regarding claim 2: Savian provides the aircraft according to claim 1, however the doors are shown to be accordion style doors and not sliding doors.
Bock teaches an aircraft modular suite (5) having a door (23) and a wall (7b) which is hollow having a housing configured to slidingly receive the door (c. 7, ℓ. 32-39). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the doors of Savian to be slidingly received in the walls as taught by Bock for the purpose of hiding the doors when they are open.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz (US 2016/0272323) in view of Savian et al. (US 2016/0009395).
Regarding claim 1: Savian teaches an aircraft (¶ 3: “aircraft seats”) including: 
a cabin (10), inside which a floor (such as shown in fig. 2) is installed, and 
at least one arranging module (fig. 1: 14) fixed solely to the floor (no other attachments are disclosed, it does not reach the ceiling and is shown spaced from the walls, such that the floor is the only available mounting location) and which includes: 
a front wall (left 46), a rear wall (right 46), a port-side wall (top 24 + 52) and a starboard-side wall (bottom 24 + 52) rigidly connected to one another, wherein the port-side and starboard-side walls each have a doorway (fig. 7: the space between 24 and 52), and
a separating system (18) configured to separate an internal volume of the arranging module into two volumes (fig. 7: left and right), each being accessible through one of the doors (there is a door for each), wherein the separating system includes a separating wall (18/32) fixed to the roof, to the deck, and to the front and rear walls (the partition is shown to be fixed to the walls), and wherein the separating wall comprises: 
at a bottom part, a lower bar (22) which extends between the front wall and the rear wall and which is fixed to the deck, to the front wall and the rear wall (shown fixed to the walls), 
at a top part, an upper panel (32) which extends between the front wall and the rear wall and which is fixed to the roof, to the front wall and the rear wall (shown fixed to the walls), and 
two openings (56) placed between the lower bar and the upper panel (figs. 1, 7), 
wherein the separating system includes two shells (at 30), 
wherein one of the shells is positioned in one of the volumes facing one of the openings and is fixed to the separating wall and to the front wall, and the other shell is positioned in the other volume facing the other opening and is fixed to the separating wall and to the rear wall (fig. 7), and 
wherein each shell has an indentation which extends the opening facing which said shell is fixed, such as to create a recess which is produced in the volume in which said shell is positioned and which can be accessed through the opening from the other volume (figs. 7, 14).
Carlioz is silent to a door in the doorway or to a roof or deck of the module.
Savian teaches an aircraft module (fig. 20: monument 70) having a roof (86) and deck (81) and doors (40) positioned in the doorways (see fig. 20), where the roof and deck are fixed to each of front, rear, port-side and starboard-side walls (¶ 114). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the module of Carlioz with a deck and roof, as taught by Savian, for the purpose of increasing structural rigidity, making it possible or easier to move the module around within the aircraft as a single unit. It would further have been obvious to provide doors as taught by Savian for the purpose of increased privacy. 
Regarding claim 5: Carlioz, as modified by Savian, provides the aircraft according to claim 1, wherein, for each recess, the arranging module includes a bed (54) which extends from one of the volumes as far as into the recess through the opening (see fig. 14).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz in view of Savian as applied to claim 1 above, and further in view of Bock et al. (US 7,934,679).
Regarding claim 2: Carlioz, as modified by Savian, provides the aircraft according to claim 1, however the doors are shown to be accordion style doors and not sliding doors.
Bock teaches an aircraft modular suite (5) having a door (23) and a wall (7b) which is hollow having a housing configured to slidingly receive the door (c. 7, ℓ. 32-39). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the doors of Carlioz, as modified by Savian, to be slidingly received in the walls as taught by Bock for the purpose of hiding the doors when they are open.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlioz in view of Savian as applied to claim 1 above, and further in view of Riedinger et al. (US 5,024,398).
Regarding claims 6 and 8: Carlioz, as modified by Savian, provides the aircraft according to claims 5 and 1, further comprising two arranging modules placed one in front of the other (Carlioz figs. 2-6), but Carlioz and Savian are both silent to windows in the module walls.
Riedinger teaches aircraft seating suites (12) wherein adjacent suites have windows (fig. 1, c. 6, ℓ. 58—c. 7, ℓ. 2) on longitudinal walls (38) facing each other (see fig. 1), the windows equipped with an obstructing device (40) that can be moved between an open position in which the window is clear and a closed position in which the window is obstructed (c. 6, ℓ. 58—c. 7, ℓ. 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the modules of Carlioz, as modified by Savian, with windows such as taught by Riedinger, for the purpose of permitting communication between occupants of adjacent modules.
Regarding claim 7: Carlioz, as modified by Savian and Riedinger, provides the aircraft according to claim 6, wherein one of the volumes of the arranging module which is in front has the bed thereof against the rear wall thereof (the bed of Carlioz occupies the entire module, including the portion against the rear wall), wherein the volume which is on the same side and which belongs to the arranging module that is behind has the bed thereof against the front wall thereof (Carlioz figs. 2-6).

Response to Arguments
Applicant's arguments filed December 23, 2021, have been fully considered but they are not persuasive.
Applicant has argued (Remarks, pages 6-7) that the rejection relies upon elements from separate embodiments of Savian. While Savian does not show every feature in a single figure, Savian does disclose that many features of the monument assembly are compatible across embodiments (¶ 107, 110, 114: the sink, mirror, toilet, ceiling and door modules, along with several walls). In the interest of streamlining the rejection, fig. 20 has been used as much as possible.
Applicant has argued (Remarks pages 7-8) that in the quad lavatory of Savian, the partitions extend perpendicular, rather than parallel, to the partition wall. This argument is not persuasive, in part since none of these terms appear in the claims, and further because Savian does provide walls which read on the limitations as outlined above.
Applicant has argued (Remarks pages 7-8) that “There is every reason to believe that the modules [of Savian] are attached to the aircraft at their floor and ceiling, and even at their side walls.” which argument is not persuasive, since Savian does not disclose any such attachment to the ceiling or side walls. Applicant points to figs. 19-25, in particular 23A-C, 24A,C and 25, however none of these figures depict any portion of the aircraft at all aside from the monuments themselves. As such, it would be unreasonable to infer so much detail about their attachment to the aircraft from these figures. Similarly, paragraph 118 does not describe any connection between the monument and aircraft. It is unclear which portion of the disclosure of Savian Applicant is relying upon for the attachment of the modules to the ceiling. Note that elements 33 and 86 in figs. 23A-25 denote the ceiling of the module and not of the aircraft (¶ 92). 
Applicant has argued (Remarks, page 8) that Savian is silent to a separation wall including two shells as defined in the limitations from previous claim 4. The consideration of Savian as reading on these limitations has been described in detail above.
Applicant has argued (Remarks, page 9) that the combination of Carlioz and Savian is “more than specious and cannot be followed”. Applicant does not further explain this comment, but Carlioz is then characterized as having three separate modules to contrast with the module of Savian. Further, Applicant argues that the references cannot be combined because “Savian’s seats are built into the module”. 
These arguments are difficult to follow. Savian is relied upon for teaching that aircraft modules may have roofs, floors and doors in their doorways. No chairs or seats of any sort are relied upon in the rejection; in fact, no chairs or seats are claimed at all. Certainly the rejection did not suggest incorporating the specific seats from Savian fig. 28 into Carlioz; it is unclear why Applicant is bringing these seats (Savian fig. 28: at 146, 148?) into the obviousness rejection. Both Savian and Carlioz are inventions related to aircraft amenity modules and are considered analogous art to each other. Some difficulties would arise if the particular teachings of Savian specific to lavatories were relied upon to modify the particular teachings of Carlioz specific to passenger seating, but this has not been suggested.
In response to applicant's argument that Savian’s seats are built into the module, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
While Carlioz may not use the word “module” favored by Savian, Carlioz does use the word “unit” in a similar manner. Rather than three separate and unrelated modules of seats and partition, Carlioz describes their invention as a “seat unit” (Title) or more specifically, “a seat unit comprises two seats arranged facing one another, the two seats being substantially laterally aligned with each other and with respect to a longitudinal axis of the seat unit, a partition positioned between the two seats…” (¶ 8). Carlioz consistently refers to the grouping of two seats and a partition as a “seat unit” (¶ 14, 18-19), going to far as to describe in the figures, “each seat unit 14 comprising two seats 16, wherein the seats 16 are arranged to face one another, and a partition 18 is positioned between the seats 16” (¶ 41, see fig. 1). It is not therefore considered inappropriate or unreasonable to look to Savian for teachings about aircraft modules or units.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647